       Case 1:17-cv-04977-SHS-KNF Document 28 Filed 03/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARLIN & ASSOCIATES HOLDING
LLC, and MARLIN & ASSOCIATES                        17-Cv-4977 (SHS)
SECURITIES LLC,
                                                    ORDER
                            Plaintiffs,
              V.

THINK FINANCE, INC.,
                            Defendant.

SIDNEY H. STEIN, U.S. District Judge.
     The Court has received a copy of a March 12, 2021 letter from counsel to the
reorganized debtors in In re Think Finance, LLC, et al., Case No. 17-33964-hdhll (N.D.
Tex.) This letter, sent to Lewis Wiener, Esq., of Eversheds Sutherland, states that the
"debtors have been discharged of any liability to [plaintiff] Marlin beyond the treatment
provided for" in the bankruptcy plan approved by the United States Bankruptcy Court
for the Northern District of Texas. Accordingly, the Court intends to dismiss this action
with prejudice on March 29, 2021 at 2:00 p.m. The parties are ordered to show cause
why this case should not be dismissed with prejudice on or before that date.

Dated: New York, New York
       March 19, 2021

                                               SO ORDERED:
